Citation Nr: 0512651	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the cervical spine with C4-6 disc 
space narrowing and C4-5 radiculopathy, to include limitation 
of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1964 to June 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In December 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The service-connected cervical spine disability is shown 
to be productive of a disability picture that more nearly 
approximates that of pronounced intervertebral disc syndrome 
with persistent symptoms with little intermittent relief, 
demonstrable muscle spasm, and other neurological findings 
compatible with sciatic neuropathy.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected traumatic arthritis of the cervical 
spine with C4-6 disc space narrowing and C4-5 radiculopathy, 
to include limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107, (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC, or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004).  In a letter from the RO in March 2002, he was told 
what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.  There is no indication that there are any 
pertinent medical records available that should be obtained.  
The veteran has been examined in conjunction with this claim.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, 18 Vet. App. 112 (2004) stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that a 10 percent evaluation was warranted for 
intervertebral disc syndrome with characteristic pain on 
motion.  An evaluation of 20 percent evaluation was warranted 
for intervertebral disc syndrome with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.  

Also prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 provided that slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation.  Moderate 
limitation of motion warranted a 20 percent evaluation. 
Severe limitation of motion warranted a 30 percent 
evaluation.  

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2004). 
The factors of disability reside in reductions of their 
normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004). The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees warrants an evaluation of 20 
percent.  Forward flexion of the cervical spine 15 degrees or 
less or favorable ankylosis of the entire cervical spine 
warrants an evaluation of 30 percent.  Unfavorable ankylosis 
of the entire cervical spine warrants an evaluation of 40 
percent. An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  


The Evidence

In December 1991, the RO granted service connection for a 
cervical spine disability with arthritis, radiculopathy, 
painful motion and headaches.  A twenty percent evaluation 
was assigned under DC 5293-5010.  This was based on service 
medical records which showed that the veteran injured his 
neck in service, and a November 1991 VA examination report 
which showed cervical pain, and radicular symptoms.  X-rays 
showed a large bony spur at the C5-C6 level.  

In October 2000, an MRI showed multilevel discogenic 
degenerative disease of the cervical spine with posterior 
spondylitic changes and multiple levels of spinal canal 
stenosis with indentation or the spinal cord at several 
levels.  

The veteran was examined by VA in February 2001.  He 
complained of constant pain in his neck which radiates to the 
shoulders and to his left small finger.  Examination showed 
tenderness to palpation around the neck.  It was noted that 
he was just short of being able to touch his chin to his 
chest, that he had 10 degrees of dorsiflexion and 15 degrees 
of right and left lateral flexion.  

In February 2001, the RO increased the veteran's rating to 40 
percent disabling, under DC 5293, finding that the veteran 
had moderate loss of range of motion and very little relief 
with recurring attacks that are painful. 

VA outpatient treatment records dated beginning in 1991 to 
2002 show continuing complaints and treatment for cervical 
spine pain, and numbness in the left ulnar fingers.  

The veteran was examined by VA in March 2004.  The claims 
file was reviewed by the examiner.  The veteran's medical 
history was noted.  The veteran reported having severe 
headaches and neck pain.  He reported having numbness in the 
left ulnar two fingers.  It was stated that he had no 
intervertebral symptoms.  Examination showed paraspinal spasm 
and loss of cervical lordosis, with tenderness to palpation, 
bilaterally.  He had pain with flexion to 30 degrees and pain 
with extension to 10 degrees bilaterally.  The veteran had 
decreased sensation of his ulnar two digits to his left hand 
with the use of a monofilament.  The diagnosis was, 
multilevel cervical spondylosis.  The examiner noted that the 
veteran has range of motion in the neck limited by pain and 
has fatigability or weakness in his left upper extremity 
which more likely than not is the result of the cervical 
spine disease.  

On VA neurological examination in June 2004, the examiner 
noted that the veteran's records had been reviewed, and it 
was noted that he had severe osteoarthritis of the cervical 
spine as seen in a prior MRI.  It was stated that there was 
no evidence of any neurologic disturbance, based on 
peripheral nerve, nerve root or spinal cord abnormalities.  
Range of motion of the neck passively in lateral rotation was 
painful.  Actively the veteran could not without pain rotate 
his neck laterally more than two or three degrees to either 
side.  It was noted that flexion and extension is similarly 
limited by pain.  The impression was that the veteran has 
severe osteoarthritis with neural foramen encroachment at 
multiple levels, as well as having bulging and herniated disk 
material effacing the spinal cord.  It was noted that his 
headaches were secondary to his cervical osteoarthritis.  

In December 2004, the RO granted service connection for 
headaches as a separate disability, and assigned a 10 percent 
evaluation.  


Discussion

The Board notes that service connection is in effect for the 
veteran's headaches, which has been separately evaluated.  As 
such, symptoms attributable to another service-connected 
disability may not be considered in the evaluation of the 
service-connected cervical strain with degenerative disease.  
38 C.F.R. § 4.14 (2004).  

Under the criteria in effect prior to November 23, 2002, in 
order to assign a rating beyond 40 percent, the evidence must 
show that the veteran has pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, the schedular rating pertaining to the 
cervical spine higher than 40 percent is an evaluation of 50 
percent which requires unfavorable ankylosis of the entire 
thoracolumbar spine which has not been demonstrated in the 
veteran's case at any time.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
episodes, an evaluation of 60 percent would require 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, which has not been found in the veteran's case.  
There is no showing of incapacitating episodes because there 
is no evidence that bed rest has been prescribed by a 
physician for any of the veteran's flare-ups.  See Note (1) 
to revised Diagnostic Code 5293.  

The Board finds that under the criteria in effect prior to 
November 23, 2002, the manifestations of the veteran's 
disability more nearly approximate the criteria for a 60 
percent rating.  The Board notes that VA outpatient treatment 
records from 1991 to 2002 show continuing and persistent 
complaints of neck pain and numbness.  Muscle spasms have 
been documented on VA examination, and the veteran has been 
noted to have decreased sensation in the ulnar two digits of 
the left hand.  The Board is of the opinion that the 
manifestations of the veteran's cervical spine disability 
more nearly approximate the criteria for a 60 percent rating, 
and are reflective of pronounced impairment.  Thus an 
increased evaluation to 60 percent is warranted.  

Likewise, the Board notes that the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis of the cervical spine in this situation would be 
inappropriate.  VAOPGCPREC 36-97.

In this case, there is no basis for providing more than a 60 
percent rating for the service-connected cervical disability 
under either version of Diagnostic Code 5293, or under any 
other Diagnostic Code.  

Even if the veteran were afforded separate evaluations for 
chronic orthopedic and neurologic manifestations in 
accordance with the revised Diagnostic Code 5293 (effective 
September 23, 2002, and renumbered Diagnostic Code 5243), the 
medical evidence does not demonstrate entitlement to a rating 
in excess of 60 percent.  38 C.F.R. § 4.7.


ORDER

An increased rating to 60 percent for traumatic arthritis of 
the cervical spine with C4-5 radiculopathy, to include 
limitation of motion is granted subject to controlling 
regulations governing the payment of monetary benefits.   




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


